ORDER
The Opinion filed January 9, 2003, is amended as follows:
At Slip Opinion page 227, line 33: delete footnote 2, and replace with a new footnote 2 stating, “Because of the additional evidence that has come to light, *1080we need not consider whether we would reach a different result were we reviewing Judge Malloy’s decision on the record before him.”
At Slip Opinion page 227, line 25 [after sentence “We also note that the record of Jackson’s contacts with the expert is incomplete .... ”]: add the following sentence, “As the record stands, we find no direct evidence of an intent to deceive Judge Molloy, but nevertheless, Jackson clearly acted as a lawyer in the proceeding and Hoyt & Blewett failed to disclose all the relevant facts.”
With these amendments to the Opinion, the panel has unanimously voted to deny appellee’s petition for a rehearing.